UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4989
LARRY CANN, JR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
           for the District of South Carolina, at Aiken.
                Cameron M. Currie, District Judge.
                            (CR-01-173)

                      Submitted: January 27, 2003

                      Decided: February 14, 2003

     Before NIEMEYER, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Johnny E. Watson, Sr., LAW OFFICE OF JOHNNY E. WATSON,
Columbia, South Carolina, for Appellant. Eric William Ruschky,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. CANN
                              OPINION

PER CURIAM:

   Larry Cann, Jr. pled guilty pursuant to a written plea agreement to
conspiracy to distribute controlled substances in a correctional institu-
tion, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846 (2000).
The district court sentenced Cann to 121 months imprisonment.
Counsel has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). In the Anders brief, Cann’s counsel raises two issues
relating to the application of the sentencing guidelines, both of which
counsel ultimately concluded were not meritorious: whether the dis-
trict court erred in applying a two-level enhancement for obstruction
of justice and whether the district court erred in not reducing Cann’s
offense level for acceptance of responsibility. Cann was informed of
his right to file a pro se supplemental brief but failed to do so.

   Generally, we review the district court’s application of the sentenc-
ing guidelines for clear error as to factual findings and de novo as to
legal determinations. United States v. Blake, 81 F.3d 498, 503 (4th
Cir. 1996). However, because Cann did not raise any objections at his
sentencing hearing, our review is for plain error, see United States v.
Olano, 507 U.S. 725, 731-32 (1993). Having carefully considered the
arguments raised on Cann’s behalf, we find no error, plain or other-
wise.

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Cann’s conviction and sentence. We require that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                            AFFIRMED